Citation Nr: 0028590	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  98-07 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Jasmine Henriquez



INTRODUCTION

The veteran had active service from April 1969 to April 1972.  

This issue originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating action that 
denied service connection for major depression with anxiety.  
The veteran timely appealed this determination.  

In July 1999, the Board remanded the issue to the RO for 
further development.  In May 2000, the RO continued to deny 
service connection for an acquired psychiatric disorder.  The 
case is again before the Board for appellate consideration.  

As noted in the prior remand, the veteran's request for a 
Board hearing has been canceled.


FINDINGS OF FACT

1.  As the record includes medical evidence indicating that 
there is a possible relationship between the veteran's 
psychiatric complaints in service and current psychiatric 
disability, the claim is plausible.

2.  The more persuasive evidence of record establishes that 
there is no relationship between current acquired psychiatric 
disability and the veteran's service, to include any symptoms 
noted therein.


CONCLUSIONS OF LAW

1.  The claim for service connection for an acquired 
psychiatric disorder is well grounded.  38 U.S.C.A. § 5107(b) 
(West 1991). 

2.  An acquired psychiatric disorder was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records were reviewed.  The 
pre-enlistment examination was negative for findings or 
diagnoses of any acquired psychiatric disorder.  In November 
1969, the veteran complained of nervous problems. He stated 
that he had a nervous breakdown two years ago.  The examiner 
noted that the veteran had situational depression.  On 3 
separate occasions in July 1970, the veteran complained of 
nervousness.  It was noted that the veteran had a history of 
nervous breakdown two years ago which was associated with 
marital problems.  The examiners' impressions were chronic 
anxiety reaction and passive depressive person.  In August 
1970, a passive aggressive personality was diagnosed.  In 
June 1971, mild depressive reaction was diagnosed.  In August 
1971, a psychiatric interview was conducted and the 
impression was no psychiatric illness.  The veteran was 
evaluated as psychiatrically normal on service discharge 
examination of April 1972.

In a March 1993 VA treatment record, the veteran was seen 
with complaints of numbness in the right side of his face, 
arm, and leg.  He became more aware of the numbness whenever 
he got nervous.  The diagnostic impression was anxiety. 

In a September 1995 VA outpatient treatment record, the 
veteran indicated that he had a good and productive life 
until about 6 years ago when everything crashed because he 
had a stroke.  He had lost his job 5 years ago secondary to 
medical restrictions and he had lost his farm 4 years ago.  
He went through a divorce 2 years ago.  He stated that he was 
currently worried a lot, nervous, and irritable.  The 
clinical impression included major depressive episode and 
rule out depression secondary to cerebrovascular accident.

In a subsequent September 1995 treatment record, the veteran 
indicated that he had been doing much better than on his last 
visit.  He reported that his job had been causing him stress 
and that he had some problems with energy.  The assessment 
included depression, which was better with signs and symptoms 
improving.  

In a November 1995 VA outpatient treatment record, the 
veteran stated that he worries a lot and that he kept 
thinking the worst.  He reported that a relationship with a 
woman he was seeing did not work out.  There were no 
psychotic features or suicidal or homicidal ideation.  The 
assessment included depression.

A February 1996 VA outpatient treatment noted that the 
veteran had been followed by a VA psychiatrist for the 
previous 5 to 6 months for major depression and generalized 
anxiety.  It was further indicated that the veteran had a 
stroke in 1988 and since then has had multiple losses and 
stressors.  It was noted that his depression and anxiety had 
become progressively worse.    

Private outpatient treatment records dated in October and 
November 1992 reveal clinical impressions of major affective 
disorder and depression.

Following appellate review in July 1999, the Board remanded 
the case to the RO for further development of the record.  
The Board determined the evidence of record was incomplete 
and that further records of medical treatment needed to be 
obtained prior to an appellate adjudication of the case.  The 
RO was instructed to obtain all VA medical treatment records 
pertaining to a psychiatric disorder, obtain a copy of an 
award of Social Security Disability from September 1996, as 
well as all medical records underlying the award, and to 
afford the veteran a VA psychiatric examination to determine 
the nature and etiology of any current acquired psychiatric 
disorder.  The examiner was requested to render an opinion as 
to whether it was at least a likely as not that the veteran's 
inservice psychiatric complaints and findings were the early 
manifestations of any currently diagnosed acquired 
psychiatric disorder.

VA outpatient treatment records received included treatment 
records dated from March 1996 to January 1997, which reveal 
that the veteran received supportive therapy on an ongoing 
basis for depression secondary to cerebrovascular accident.  
VA outpatient treatment records dated from July 1998 to April 
1999 reveal diagnoses of anxiety disorder and dysthymia.  

A request from the Social Security Administration for an 
award of disability benefits for the veteran received 
negative results.  

A letter dated in February 2000 was received from a VA 
physician.  The physician stated that the veteran had a 
current diagnosis of major depression as evidenced by his 
history provided to the physician and the symptoms described.  
He stated that that he could not say whether the major 
depression was secondary to the original problem, however, 
the veteran had a number of present and past stressors 
(including his time spent in the military), any of which may 
have contributed to his diagnosis.  

The veteran was afforded a VA psychiatric examination in 
March 2000.  The examiner indicated that the entire claims 
folder was reviewed.  The veteran contended that his current 
psychiatric problems had their onset in the service and that 
he should be service connected for them.  He currently 
complained of social avoidance, irritability, memory 
problems, depression, and intolerance of pressure.  Mental 
status examination revealed that the veteran was alert and 
oriented.  His behavior was appropriate, cooperative, and 
responsive.  His mood was anxious and depressed.  He appeared 
to be somewhat tense.  Affect was appropriate, but somewhat 
restricted in range.  Insight was fair.  No psychotic 
abnormalities were noted.  Recent memory was markedly 
impaired.  The diagnoses included major depressive disorder 
and anxiety disorder, not otherwise specified.  

The examiner stated that he reviewed the veteran's claims 
folder, including his service medical records, and post-
service medical treatment records.  He stated that it did not 
appear, at least as likely as not, that the veteran's in-
service psychiatric complaints and findings were the early 
manifestations of any currently acquired psychiatric 
disorder.  He further stated that according to the records, 
the veteran claimed that he had nervous problems at least two 
to three years prior to service.  He had nervous problems in 
service, but they did not appear to have any chronic post-
service effects.  That is, once the veteran was out of 
service, he did not indicate nervous problems until he had a 
stroke 15 years later.  

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

The threshold question to be answered with respect to the 
veteran's claim for service connection is whether the veteran 
has presented evidence of a well-grounded claim.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1991). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Alternatively, a claim may be established as well grounded 
pursuant to the provisions of 38 C.F.R. § 3.303.  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

In this case, medical evidence establishes that the veteran 
has a current diagnoses of major depressive disorder.  As 
such, the first Caluza requirement is met.  Service medical 
records document psychiatric complaints in service and the 
veteran has alleged that his current psychiatric disorder had 
its onset in service.  The second Caluza requirement is met.  
Furthermore, a VA physician has indicated that stressors from 
the veteran's time spent in the service may have contributed 
to his current major depression.  As such, the third Caluza 
requirement for a well-grounded claim is met.  

Accordingly, the Board of Veterans' Appeals (Board) concludes 
that the claim of service connection for an acquired 
psychiatric disorder is, at least, plausible, and, hence, 
well grounded.  The Board is also satisfied that VA has met 
its duty in assist the veteran in the developing the facts 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  

The Board will next proceed with an analysis of the veteran's 
claim on the merits, as the RO has done.  The Board notes 
that in the May 2000 statement of the case, the RO denied the 
claim on the merits.  As the veteran has had ample 
opportunity to present evidence and argument on the merits of 
the claim, she will not be prejudiced by the Board's 
consideration of the merits of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

While, as noted above, a VA physician offered an opinion 
linking the veteran's major depression to service, the Board 
finds that the weight of the evidence militates against the 
claim.  Specifically, the VA examiner in March 2000 opined 
that it is not at least at likely as not that the veteran's 
in-service psychiatric complaints and findings were the early 
manifestations of any currently acquired psychiatric 
disorder.  The VA examiner indicated that he reviewed all 
pertinent medical records, both in service and post-service.  
The VA physician, on the other hand, appeared to have made 
his statement based on history provided by the veteran.  The 
Board accords greater probative value to the opinion rendered 
by the March 2000 VA examiner, which clearly was based on 
comprehensive examination of the veteran and a thorough 
review of the veteran's documented medical history. That 
examiner also pointed to specific evidence of record in 
support of his conclusion, which, as noted above, militates 
against the veteran's claim.

While the veteran may well believe that a relationship 
between his symptoms experienced in service and his current 
psychiatric disability exists, as a layperson, he is not 
competent to render an opinion on a medical matter, such as a 
diagnosis or opinion as to etiology of a disability.  Hence, 
his assertions in this regard have no probative value.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991). 

On the basis of the foregoing, the Board concludes that the 
more persuasive evidence of record establishes that the 
veteran's current psychiatric disorder was not incurred in 
service, and that the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).



ORDER

As evidence of a well-grounded clam has been presented, the 
appeal is allowed to this extent. 

Service connection for an acquired psychiatric disorder is 
denied.




		
JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals



 

